Citation Nr: 1546354	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Evaluation of hepatitis C, rated as noncompensable.

3.  Entitlement to an earlier effective date for the grant of service connection for hepatitis C, currently assigned as November 26, 2010.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of service connection for hepatitis C was previously on appeal, however, a May 2014 rating decision granted service connection for this issue.  By a July 2014 notice of disagreement, the Veteran appealed the evaluation and effective date assigned for hepatitis C.  No Statement of the Case (SOC) has been issued.  Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In December 2013, the Board granted the Veteran's November 2010 application to reopen the claim of service connection for a right shoulder disorder, and remanded the issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Additional evidence has been associated with the claims file since the last RO adjudication in June 2014.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issue of service connection for a shoulder disability.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issues of the evaluation of, and assigned effective date for the grant of service connection for, hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

An in-service right shoulder injury was acute and resolved.  A right shoulder disorder is not attributable to service.  Arthritis was not manifest in service or within the one-year presumptive period following service.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2011.  The claim was last adjudicated in June 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, Social Security Administration records, hearing testimony, and lay statements have been associated with the record.  The Veteran submitted one page of what appears to be his separation examination.  The full separation examination is not of record.  An April 2008 response from the National Personnel Records Center (NPRC) indicates that all available service treatment records have been associated with the claims folder.  There is no indication that further searches would result in additional service records.  The Board finds that remand is not necessary to request any further documents from the Veteran, including the first page of the separation examination, under the circumstances presented here.  VA has requested that the Veteran submit records supporting his claim on multiple occasions.  The Veteran has had ample opportunity to provide the full document.  Additionally, he has had representation during much, if not all, of the appeal period, and the representative has actively participated in the Veteran's appeal.  Accordingly, the Veteran has been afforded due process.  However, given the absence of the first page of the separation examination, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to Board remand, VA afforded the Veteran a March 2104 examination and obtained a medical etiological opinion with respect to his right shoulder disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to directing that the AOJ afford the Veteran a VA examination for his shoulder disability, the December 2013 Board remand also directed the AOJ to: ask the Veteran to identify any further records to support his claim; associate outstanding VA treatment records from February 2012 with the file; make reasonable attempts to obtain any VA and non-VA records identified by the Veteran; and attempt to obtain Social Security Administration records.  In compliance with these directives, the AOJ sent a February 2014 letter to the Veteran asking him to identify any treatment he has obtained with respect to his right shoulder disability.  The Veteran has not identified any such treatment.  The AOJ also obtained Social Security Administration records and associated them with the file.  Finally, the AOJ associated VA treatment records for the period from February 2012 to February 2014 with the record.  Based on the foregoing actions, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he injured his right shoulder during boot camp when a sergeant slammed the Veteran's gun into his shoulder.  See e.g. October 2009 Board Hearing transcript.  The Veteran reports that he underwent surgery on the same shoulder at a private hospital in 1986.  Id.  In several statements, the Veteran specifically notes that his collar bone was injured at the time of the in-service incident.  See e.g. January 2008 statement from Veteran.

Service treatment records are negative for complaints or treatment pertaining to the Veteran's right shoulder.  Service treatment records reflect treatment for an infection of the foot in September 1970, an upper respiratory infection in January 1971, a scalp laceration in May 1971, wart removal in May 1971, sore throat and head pain in August 1971, wart removal in November 1971, general malaise in December 1971, ear ache in March 1971, and an eye injury in July 1972.  As noted above, the first page of the separation examination is not of record.  The second page of the separation examination notes that the Veteran is fit to perform all the duties of his rank.

In June 2008, the Veteran was seen at the Newington VAMC with complaints of a painful shoulder after playing with his son, and a muscle contusion was diagnosed.  The Veteran was noted to have undergone surgery on his shoulder over 17 years ago, and physical examination revealed a large anterior delta area scar extending to over the acromium.  

In November 2011, the Veteran complained of right clavicle pain, initially reported as right shoulder pain.  An X-ray at that time revealed mild degenerative changes in the glenohumeral joint.  See VA treatment records.  The X-ray report notes post-operative changes with resection of the distal clavicle present, and the periarticular soft tissues unremarkable.  

The Veteran underwent a VA examination in March 2014.  The Veteran reported a history that he had a gun slammed into his right shoulder during boot camp; that he did not seek medical attention due to already having been in the hospital; that post-service in 1988 he fell and injured his right shoulder "again"; that he was seen in Schenectady, New York and was told he had "bone spurs" in the right acromioclavicular joint with an old fracture of the distal clavicle and underwent resection of right distal clavicle around 1990-1991; that after this surgery, symptoms improved and he had less pain.  After examination, the VA examiner opined that it is less likely than not that any current right shoulder disorder had its onset in service or is otherwise causally related to service, to include being consistent with having his gun slammed into his shoulder. The examiner reasoned that there is a lack of evidence that right shoulder condition has existed since service time, and the Veteran states that the right shoulder condition was not diagnosed until 1988 which is several years post-service.

After a review of the record, the Board finds that service connection for a right shoulder disorder is not warranted.  In that regard, the Board finds the March 2014 VA medical opinion to be highly probative evidence against a nexus between the claimed injury to the Veteran's shoulder in service and any current right shoulder degenerative joint disease.  The opinion is clear and supported by reasoning with a thorough medical history taken of the Veteran.

Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, a right shoulder disability in service or until many years after service.  The Veteran admits that he did not seek medical attention for his shoulder while in service.  He claims it was because he had already been in the hospital.  Yet, the Veteran's service treatment records show that he sought medical attention on numerous occasions and for conditions as minor as a sore throat and headache.  The Board finds his report regarding the lack of treatment to be inconsistent with other action seeking treatment for other conditions.  We find the assertion of an in-service injury to be not credible.  Additionally, arthritis was not noted during service or within one year of separation and neither the Veteran's statements nor the medical records suggest that he had characteristic manifestations of the disease process during that time frame.  38 C.F.R. § 3.303(b).

Furthermore, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that his current degenerative joint disease disability is the result of any in-service injury because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had arthritis in service or within one year of separation from service.  Accordingly, service connection for diabetes mellitus is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

As discussed above, the Veteran filed a timely NOD to a May 2014 rating decision, which granted service connection for hepatitis C and assigned a noncompensable evaluation.  By a July 2014 notice of disagreement, the Veteran has appealed the evaluation and effective date assigned for hepatitis C.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing entitlement to a compensable evaluation for hepatitis C, and addressing entitlement to an earlier effective date for the evaluation of hepatitis C.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


